Case: 12-10387   Date Filed: 08/10/2012   Page: 1 of 3

                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 12-10387
                        Non-Argument Calendar
                      ________________________

                        Agency No. A094-873-358


MARTHA ZULEMA BALBUENA CONSTANTINI,
MARTHA CELINDA BALBUENA,



                                                             Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (August 10, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
               Case: 12-10387     Date Filed: 08/10/2012    Page: 2 of 3

      Martha Zulema Balbuena Constantini and her daughter, Mariana Celinda

Balbuena, are both Venezuelan citizens. On January 23, 2012, they filed a petition

for review of the Board of Immigration Appeals’ (BIA’s) denial of their motion

for reconsideration of its July 29, 2011, final order of removal affirming the

Immigration Judge’s (IJ’s) order of removal. The petitioners assert the BIA and IJ

both erred in denying asylum, withholding of removal under the Immigration and

Nationality Act, and withholding of removal under the United Nations Convention

Against Torture because: (1) the BIA and IJ both made improper findings

regarding credibility; (2) the BIA and IJ both improperly found the petitioners did

not sufficiently corroborate their claims; (3) the IJ improperly found relief was

barred by the doctrine of firm resettlement; and (4) the IJ improperly denied relief

as a matter of discretion.

      We review our subject-matter jurisdiction de novo. Sanchez Jimenez v. U.S.

Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007). Although we generally have

jurisdiction to consider final orders of removal, a petitioner must file a petition for

review no later than 30 days after the date of the final order of removal. 8 U.S.C.

§ 1252(a)(1), (b)(1). This 30-day time limit is mandatory and jurisdictional, and is

not subject to equitable tolling. Dakane v U.S. Att’y Gen., 399 F.3d 1269, 1272

n.3 (11th Cir. 2005). Moreover, the filing of a motion to reconsider does not

                                           2
               Case: 12-10387     Date Filed: 08/10/2012   Page: 3 of 3

suspend or toll the deadline for filing a petition for review of the BIA’s final order

of removal. See id.

      We do not have jurisdiction over the petitioners’ claims, which challenge

the BIA’s final order of removal, because they filed their petition for review more

than 30 days after the date of the BIA’s order. The petitioners have not presented

any argument that the BIA abused its discretion by denying their motion for

reconsideration, and they have, therefore, abandoned the issue. See Calle v. U.S.

Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007) (reviewing BIA’s denial of

motion to reconsider for abuse of discretion); Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1228 n.2 (11th Cir. 2005) (stating petitioner abandons any issue on

which she fails to present argument on appeal). Accordingly, we dismiss the

petition for review in part, and deny it in part.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           3